DETAILED ACTION
This action is in response to the response with remarks filed 09/28/2020 in which no claims have been amended, claim 6 and 13 have been cancelled, and thus claims 1-5, 7-12 and 14 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that it would not have been obvious to form the Suzuki membrane by a NIPS process as disclosed by Yongjun; the Examiner disagrees.  Applicants argue that Suzuki teaches away from using the higher quantity of solvent used by the NIPS process became it is disclosed that using more than 35 wt% of good solvent in the TIPS process might lead to difficulty in forming hollow fibers Suzuki [0032]. However the amount of solvent that Suzuki discloses as important for the TIPS process formation are not relevant to the NIPS process formation disclosed by Yongjun, Suzuki does not disclose using more solvent in a different process would cause problems, because they are silent to a NIPS process, thus this is not a teaching away from using the NIPS process. Applicants further argue that there would not be an expectation to success because “these processes [NIPS and TIPS] cannot be simply substituted”, however the Examiner disagrees because Yongjun discloses success in forming a membrane using a NIPS process having a substantially similar membrane composition, and thus one of skill ion the art would have had a reasonable expectation of success in substituting the different membrane formation processes NIPS and TIPS since they have been shown to be able to form membranes the same as and similar to the composition claimed.
“[s]ome teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”; see MPEP 2143. Thus as Yongjun teaches the benefits of withstanding higher radial pressures and large axial tensile forces this would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In response to Applicants’ argument, to claim 14, that it would not have been obvious to increase the weight percent of high molecular weight PVDF to over 30 wt% because Suzuki teaches away from doing so and because it is not a result effective variable; the Examiner disagrees. As cited by Applicants, Suzuki discloses:
[0024] Further, if the addition amount of the high-molecular weight vinylidene fluoride resin is below 2 wt. %, the effect of suppressing spherulite texture formation is liable to be insufficient, and in excess of 30 wt. %, the texture of phase separation between the vinylidene fluoride resin and the plasticizer is liable to become excessively fine, thus lowering the water permeation rate of the resultant membrane"  

Thus Suzuki discloses that if the wt% of high MW PVDF is above 30 wt% the texture will become smaller and the water permeation rate of the resulting membrane will lower, and thus Suzuki discloses that such a membrane will still function.  Since Suzuki discloses that the membrane will still function, the desirability of the properties imparted by the change in wt% would have been decided based upon the design and engineering goals of the specific application. Thus merely disclosing the increase in wt% would cause fine texture and lowering of water permeation rate in the resulting membrane is not considered a teaching away.
Thus the combination of Suzuki in view of Yongjun is seen as proper and the claims remain rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0156722A1 (hereinafter “Suzuki”) in view of CN 101543733 A (hereinafter “Yongjun”).
Regarding Claim 1-5 Suzuki discloses a porous membrane comprising a blend of 
a) from 2-30 weight percent of a high weight average molecular weight (270-1,200,000 MW [0022], as measured by size exclusion chromatography [0059], including specifically 936,000 MW in Examples 1-5) polyvinylidene fluoride, and 
b) from 70-98 weight percent of a lower weight average molecular weight PVDF (150-600 MW [0022], as measured by size exclusion chromatography [0059], including specifically 412,000 MW in Examples 1-5);
c) and from 0 weight percent of the residual additives claimed (none of the additives listed are disclosed and thus they are not included and are 0%).
wherein the pores in the membrane have a maximum pore size of at most 0.1-0.4 microns microns (“an average pore size Pm of 0.05-0.20 µm,a maximum pore size Pmax giving a ratio Pmax/Pm of at most 2.0” [0011]; i.e. a maximum pore size Pmax of (at most) 0.1-0.4 micron, including the specific examples 1-5 having a range of 0.125-0.232 micron), and 
wherein said porous membrane is from 5-800 microns thick; [0055]. 
The ranges disclosed by Suzuki for (1) the relative amounts of each the two different molecular weight PVDF, (2) the specific molecular weights, (3) the maximum pore size and (4) membrane thickness all overlap those as recited in the claims 1-5, and are thus prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been Suzuki’s disclosed ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
Suzuki does not disclose the membrane is formed by a non-solvent induced phase separation process (NIPS).
However Yongjun discloses a similar membrane prepared from a blend of PVDF’s having different molecular weights (one >1 million Daltons and one between 300,000-800,000 Daltons i.e. overlapping that claimed), and comprising only additionally residual additives (i.e. expected to be in the range claimed in the final product) and which is produced by a spinning method wherein the PVDF’s and additives are mixed with solvent and then formed into a tubular membrane via passing through spinners with a non-solvent core fluid into an immersion bath of a non-solvent which replaces the solvent to form the membrane, i.e. a NIPS process as claimed and argued by Applicants; see Yongjun first paragraph of Description pg. 1, and pgs. 4-5.
Therefore, at the time of the invention, it would have been prima facie obvious to modify the membrane of Suzuki by forming the membrane via the spinning NIPS process as disclosed by Yongjun in order to form the membrane into a hollow tubular membrane which can withstand high radial pressures and large axial tensile forces (Yongjun first paragraph of Description pg. 1) and because this involves the simple substitution of known methods of forming hollow fiber membranes with the expectation of forming a successful membrane.
Regarding Claim 7 Suzuki in view of Yongjun discloses the membrane: of claim 1, and while it is not disclosed specifically that “the water permeability of said porous membrane has a higher water permeability than a porous membrane made from either PVDF separately” as claimed, because the PVDFs used are in the same MW as claimed and mixed in the same ratio as claimed, the properties are expected, absent evidence to the contrary, to be the same. 
Regarding Claim 8 Suzuki in view of Yongjun discloses the membrane of claim l, and while it is not disclosed specifically that “membrane fouling is reduced compared to membranes prepared from the individual PVDF resin components” as claimed, because the PVDFs used are in the same MW as claimed and mixed in the same ratio as claimed, the properties are expected, absent evidence to the contrary, to be the same. Specifically, it is asserted that “membrane fouling is reduced compared to membranes prepared from the individual PVDF resin components” See MPEP 2112.01.
Regarding Claim 9 Suzuki in view of Yongjun discloses the membrane of claim l, and while it is not disclosed specifically that “said membrane comprises smaller cut-off pore sizes with higher water permeability when compared to similar membranes made from the individual PVDF resin components” as claimed, because the PVDFs used are in the same MW as claimed and mixed in the same ratio as claimed, the properties are expected, absent evidence to the contrary, to be the same. Specifically, it is asserted that “said membrane comprises smaller cut-off pore sizes with higher water permeability when compared to similar membranes made from the individual PVDF resin components” See MPEP 2112.01.
Regarding Claim 10 Suzuki in view of Yongjun discloses the membrane of claim 1, and while it is not disclosed specifically that “said membrane has a more uniform pore size distribution as determined by either capillary flow porometry methods, mercury intrusion porosimetry methods, water intrusion porosimetry methods, or microscopy methods, by using the PVDF blends described in claim 1, when compared to membranes prepared from the individual 
Regarding Claim 11 Suzuki in view of Yongjun discloses the membrane described in claim 1 which may be a hollow fiber; [0002], [0022]. 
Regarding Claim 14 Suzuki in view of Yongjun discloses the membrane described in claim 1 but does not disclose the weight percent of high weight average molecular weight PVDF is at least 40 weight%.
However Yongjun discloses that the PVDF resin of different molecular weights are blended to achieve a desired intrinsic viscosity (Pg. 8 para starting “However, from another perspective…”).  Therefore the relative percentages of high and low molecular weight PVDF are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate weight percent of high weight average molecular weight PVDF, including those within the scope of the present claims, so as to produce desired intrinsic viscosity.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Yongjun further in view of US2006/0178480 (hereinafter “Tada2”).
Regarding Claim 12 Suzuki in view of Yongjun discloses the membrane described in claim l but does not disclose specifically that it may be a flat sheet.
However Tada2 discloses a similar membrane made from a blend of different PVDF molecular weights and which may be in the form of a hollow fiber membrane as well as a flat sheet membrane [0035]
Therefore, at the time of the invention, it would have been prima facie obvious to modify the membrane of Suzuki in view of Yongjun by forming it as a flat sheet membrane as disclosed by Tada2 because this involves the simple substitution of known alternative forms of a mixed PVDF membrane; Tada2 [0035].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773